



EXHIBIT 10(o)


AMENDMENT
TO
CHANGE IN CONTROL SEVERANCE PROTECTION AGREEMENT


This is an amendment to the Change in Control Severance Protection Agreement
made by and between Campbell Soup Company (the "Company") and [ ] (the
"Executive") (the "Agreement").


WHEREAS, the Company previously entered into the Agreement with the Executive as
of [ ]; and


WHEREAS, the Company desires to amend Section 3.1(a) and Schedule A to the
Agreement to reflect the new total compensation structure approved for fiscal
2016.


NOW, THEREFORE, the Agreement is amended as set forth herein:


1.
Effective July 1, 2016, the last two sentences of Section 3.1(a) are amended to
read as follows:



“The term “Bonus Amount” shall mean the greater of the (x) Executive's target
bonus under the Campbell Soup Company Annual Incentive Plan for the fiscal year
in which the Termination Date occurs or (y) average of the annual bonuses paid
or payable to the Executive during the two full fiscal years immediately prior
to the Termination Date. If the Executive’s target bonus is expressed as a
range, to determine the Bonus Amount in (x) above, the Executive’s target bonus
shall mean the average of the low and high incentive targets of the range for
each level. Executive’s entitlement to any other compensation or benefits shall
be determined in accordance with the Company’s employee benefit plans and other
applicable programs and practices then in effect.”


2.
Effective July 1, 2016, Schedule A of the Agreement is amended to read, in its
entirety, as follows:



Schedule A to Severance Protection Agreement


(a) The Executive’s Severance Amount provided for in Section 3.1(b)(ii) shall
equal the severance pay multiple set forth below next to the Executive’s salary
level at the Termination Date multiplied by the sum of: (A) the greater of (1)
the Executive’s annual base salary in effect at any time during the 90-day
period immediately prior to the Change in Control or (2) the Executive’s annual
base salary in effect at any time following the Change in Control, and (B) the
Bonus Amount.


Salary Level at Termination Date
Severance Pay Multiple
B
2.0
A
2.5



(b) The Benefits Continuation Period provided for in Section 3.1(b)(iii) shall
be determined using the number of months set forth below next to the Executive’s
salary level at the Termination Date.


Salary Level at Termination Date
Benefits Continuation Period
B
24 months
A
30 months

(c) The additional service credit provided for in Section 3.1(b)(iv)(w) shall be
equal to the number of months set forth below next to the Executive’s salary
level at the Termination Date.







--------------------------------------------------------------------------------





Salary Level at Termination Date
Additional Service Credit
B
24 months
A
30 months



(d) Notwithstanding the foregoing and any provision of the Agreement to the
contrary, if the Severance Amounts as set forth above are less than Severance
Amounts an individual would have received prior to these effective July 1, 2016
changes, the prior Severance Amounts based on the prior compensation structure
shall apply.


IN WITNESS WHEREOF, this instrument has been executed on ______________, 2016.
        
Campbell Soup Company
 
 
By:
 
 
Corporate Secretary
 
 
By:
 
 
Executive




